EXHIBIT 10.8


CHANGE IN CONTROL AGREEMENT


This is an Agreement (the “Agreement”) made by and between OHIO LEGACY BANK.
(“Company”), and Vanessa Richards (“Executive”), collectively “The Parties”,
effective this day the 4th of February 2009 and replaces and supersedes any all
agreements between the parties.


RECITALS


A. Company is a bank holding company whose subsidiary is engaged in the business
of banking and businesses incidental thereto.
 
B. Executive possesses unique skills, knowledge, and experience relating to the
businesses of the Company.
 
C. Company desires to recognize the past and future services of Executive, and
in that connection, Executive desires to be assured that, in the event of a
change in control of the Company, Executive will be provided with an adequate
severance payment for termination without cause or as compensation for
Executive’s Severance in the event of a material change in his duties and
functions.
 
D. Company desires to be assured of the objectivity of Executive in evaluating a
potential change of control and advising whether or not a potential change in
control is in the best interest of Company and its shareholders.
 
E. Company desires to induce Executive to remain in the employ of the Company
following a change of control to provide a continuity of management.
 
NOW, THEREFORE, in consideration of the premises and of their mutual covenants
expressed in this Agreement, the parties hereto make the following agreement,
intended to be legally bound thereby:
 
1. Definitions.
 
A. Exchange Act.  “Exchange Act” means The Securities Exchange Act of 1934.
 
B. Change in Control.  The term “Change in Control” means a change in ownership
or control of the Company effected through any of the following transactions:
 
(i) The direct or indirect acquisition by any person or related group of
persons, other than by the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company
immediately prior to such acquisition, of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Act of 1934, as amended) of
securities possessing more than 50 percent of the total combined voting power of
the Company's outstanding securities, whether effectuated pursuant to a tender
or exchange offer made directly to the Company's shareholders or pursuant to
another transaction;
 
(ii) A change in the composition of the board of directors of the Company over a
period of 36 or fewer consecutive months (rounded up to the next whole number)
such that a majority of such respective board members ceases, by reason of one
or more contested elections for such respective board membership, to be
comprised of individuals who either (i) have been board members continuously
since the beginning of such period, or (ii) have been elected or nominated for
election as board members during such period by at least a majority of the board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the board; or
 
1

--------------------------------------------------------------------------------


 
(iii) The completion of a transaction requiring shareholder approval for the
acquisition of all or substantially all of the stock or assets of the Company by
an entity other than the Company or any merger of the Company into another
entity in which the Company is not the surviving entity.
 
C. Code.  “Code” shall mean the Internal Revenue Code of 1986 as amended from
time to time.
 
D. Company.  “Company” shall include Ohio Legacy Bank, N.A. and any members of
its Affiliated Group, over which Executive has managerial control, as that term
is defined in Section 1504 of the Code, and shall include any predecessor
corporations of the Company and its Affiliated Group.
 
E. Board.  “Board” shall mean the Board of Directors of the Company.
 
2. Term of Agreement.
 
A. This Agreement shall be effective from the date of this Agreement until the
Agreement Termination Date, which is the earliest of:
 
(i) The date this Agreement is mutually rescinded or upon Executive’s
resignation other than as provided in Section 3(A);
 
(ii) The date prior to a Change in Control on which the Executive’s employment
with the Company is terminated by death, retirement, disability, resignation, or
dismissal for any reason;
 
(iii) The date Executive is terminated for Cause;
 
(iv) The date which is two (2) years after a Change in Control;
 
(v) The date which Company, or any other member of its Affiliated Group, and
over which the Executive has managerial control, which is a financial
institution which is insured by an agency of any state or the United States
Federal Government:
 
(1) Becomes insolvent; or
 
(2) Has appointed any conservator or receiver; or
 
(3) Is defined by the primary regulator to be in a “troubled  condition”; or
 
(4) Is assigned a composite rating of 4 or 5 by the appropriate federal banking
agency or is informed in writing by the Federal Deposit Insurance Corporation
that it is rated 4 or 5 under the Uniform Financial Institution’s Rating System
of the Federal Financial Institutions Examination Council; or
 
(5) Has initiated against it by the Federal Deposit Insurance Corporation a
proceeding to terminate or suspend deposit insurance.
 
(vi)  The date on which it is reasonably determined in good faith and with due
care that the payments called for under this Agreement, or the obligations and
promises assumed and made under this Agreement have become proscribed under
applicable law or regulations.  Provided, however, if such law or regulations
apply prospectively only, or for some other reason do not apply to this
Agreement, then this agreement shall not be deemed by the Company to be
proscribed under this Subsection (vi).
 
2

--------------------------------------------------------------------------------


 
B. This Agreement shall not change, alter, or amend any rights which either the
Company or the Executive may have in respect of the termination of the
employment of Executive by the Company prior to a Change in Control.  This
Agreement is not an employment agreement or a promise of employment.  Employee
is an employee at will and the Company or Employee may terminate the employment
relationship at any time.  Nothing contained in this Agreement shall be
construed to create any additional right or obligation of Executive to be
employed by Company.  If employment of Executive by Company is terminated by
Company or by Executive, for any reason whatsoever, prior to a Change in
Control, Executive and Company shall have only such rights and obligations in
respect of such termination as either of them would have if this Agreement had
not been effected and as specifically set forth in this Agreement.
 
C. If the Company terminates the Executive's employment for cause (as defined
below), all of the Company's obligations hereunder shall immediately
terminate.  As used herein, "Cause" shall mean (i) willful misconduct by the
Executive in the performance of his duties, or (ii) gross negligence by the
Executive in the performance of his duties, or (iii) Executive’s continued
failure of and/or refusal to perform, which shall not be cured within fifteen
(15) days following receipt by the Executive of written notice from the Board
specifying the factors or events constituting such failure and/or refusal and
affording the Executive an opportunity within such fifteen (15) day period for
the Executive to correct such deficiencies; or (iv) the Executive’s indictment
or conviction for committing a crime, or (v) the Executive’s commission of an
act of moral turpitude, or (vi) receipt of notice by the Office of the
Comptroller of the Currency that Executive is not properly fulfilling his
duties.
 
3. Payment Upon Termination of Employment After a Change in Control.
 
A. If during the term of this Agreement as defined by Section 2 and within two
(2) years following a Change in Control, Executive is discharged without Cause
or Executive resigns because Executive has made a reasonable, objective
determination, in good faith and with due care, that:
 
(i) There has been a material diminution of Executive’s duties, responsibilities
or benefits has occurred;
 
(ii) There has been a change in the principal workplace of Executive to a
location more than 45 miles from Executive’s current assigned work location;
 
(iii) Executive has received a material demotion;
 
(iv) There has been a material change in the number or seniority of personnel
reporting to Executive or a material reduction in the frequency with which, or
in the nature of the latter with respect to which, such personnel are to report
to Executive, other than as part of a Company relocation or reduction in staff;
 
(v) There has been a material adverse change in Executive’s perquisites,
benefits, contingent benefits or vacation, other than as part of an overall
program applied uniformly and with equitable effect to all members of the
Company’s management; or
 
(vi) There has been a material permanent increase in the required hours of work
in the workload of Executive,
 
the Executive shall be entitled to the payment as provided in Subsection C
below.
 
B. If Executive is discharged by the Company during the term of this Agreement,
other than for Cause and there is an announcement of a potential Change in
Control within three (3) months of the discharge, and such Change in Control
occurs within one (1) year of the discharge, then the Company shall pay to the
Executive the benefits as provided for in Subsection C below.
 
3

--------------------------------------------------------------------------------


 
C. Upon the Executive's termination as set forth in Subsection A or B above, the
Company shall pay the Executive in a single lump sum severance pay the amount
equal to the product of (a) 1.5 the Executive's Base Salary in effect for the
year of termination and (b) the Bonus awarded to the Executive for the Company's
most recently completed fiscal year.  All stock options previously awarded to
the Executive, whether vested or unvested, shall become immediately
exercisable.  In addition, upon termination except for Cause, the Company, to
the extent permitted by the group plan provider, shall permit the Executive (at
the Company’s cost)  to continue to participate in its group health insurance
plan for a period of one year from the date of termination.  If the Executive is
not permitted by the group health plan provider to continue participation in the
Plan, the Company shall pay, for one (1) year, an additional amount to Executive
on a monthly basis equal to the Executive’s monthly COBRA payment.
 
Notwithstanding the foregoing, the Executive's obligations and the Company's
rights under Sections 6, 7, 8, 9 and 10 shall survive the termination of this
Agreement.
 
4. Pension Payments.  Nothing contained in this Agreement shall change any
pension benefits or benefits from other qualified or group plans maintained by
the Company to which Executive is otherwise entitled.  However, payments made
under this Agreement pursuant to Section 3 shall not be considered compensation
for purposes of a pension plan or any other qualified retirement plan maintained
by the Company.
 
5. Right to Other Benefits.  The payment to Executive of the amounts as called
for by Sections 3 and 4 shall be Executive’s exclusive remedy and the Company’s
obligation to make the required payments shall be in lieu of all other benefits
and payments except as specifically set forth herein.
 
6. Protection of Business.  Notwithstanding anything to the contrary contained
elsewhere in this Agreement:
 
A. Executive will not at any time (during or after employment with the Company)
divulge, disclose, reveal, or communicate to any person, firm, corporation,
partnership, joint venture or other entity, directly or indirectly, any trade
secrets or other information which Executive may have obtained during the course
of his employment by the Company in respect to any matters affecting or relating
to the banking business of the Company including, without limitation, any of its
plans, policies, business practices, finances, customer information, methods of
operation or other information known to Executive to be historically considered
by the Company to be confidential information.
 
B. In addition to any action for damages, the restrictions on competition and
other restrictions imposed upon Executive under this Section 6 of this Agreement
may be enforced by the Company by an action for an injunction, it being agreed
that (in view of the general practical difficulty of determining by computation
or legal proof the exact amount of damages, if any, resulting to the Company
from a violation by Executive of the provisions of this Section 6) that there
would be no adequate remedy at law for any breach by Executive of any such
restriction.
 
C. The obligations imposed upon Executive by this Section 6 shall survive the
termination of this Agreement pursuant to Section 2 hereof.
 
7. Nondisclosure.  The Executive agrees that Executive shall not at any time
(whether during or for a period of two (2) years after the termination of
Executive’s employment with the Company) directly or indirectly copy,
disseminate or use, for the Executive's personal benefit or the benefit of any
third party, any Confidential Information, regardless of how such Confidential
Information may have been acquired, except for the disclosure of such
Confidential Information as may be (i) in keeping with the performance of the
Executive's employment duties with the Company, (ii) as required by law, or
(iii) as authorized in writing by the Company.  For purposes of this Agreement,
the term "Confidential Information" shall mean all information or knowledge
belonging to, used by, or which is in the possession of the Company  relating to
the Company's  business, business plans, strategies, pricing, sales methods,
customers (including, without limitation, the names, addresses or telephone
numbers of such customers), technology, programs, finances, costs, employees
(including, without limitation, the names, addresses or telephone numbers of any
employees), employee compensation rates or policies, marketing plans,
development plans, computer programs, computer systems, inventions,
developments, trade secrets, know how or confidences of the Company or the
Company's  business, without regard to whether any of such Confidential
Information may be deemed confidential or material to any third party, and the
Company and the Executive hereby stipulate to the confidentiality and
materiality of all such Confidential Information.  The Executive acknowledges
that all of the Confidential Information is and shall continue to be the
exclusive proprietary property of the Company, whether or not prepared in whole
or in part by the Executive and whether or not disclosed to or entrusted to the
custody of the Executive.  The Executive agrees that upon the termination of the
Executive's employment with the Company for any reason, the Executive will
return promptly to the Company all memoranda, notes, records, reports, manuals,
pricing lists, prints, customer lists, and other documents (and all copies
thereof) relating to the Company's business which he may then possess or have
with the Executive's control, regardless of whether any such documents
constitute Confidential Information.  The Executive further agrees that
Executive shall forward to the Company all Confidential Information which at any
time (including after the period of Executive’s employment with the Company)
should come into the Executive's possession or the possession of any other
person, firm or entity with which the Executive is affiliated in any capacity.
 
4

--------------------------------------------------------------------------------


 
8. No Slander.  The Executive agrees not to in any way slander or injure the
business reputation or goodwill of the Company through any contact with
customers, vendors, suppliers, employees or agents of the Company, or in any
other way.
 
9. Work Product.  The Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information which relates to the Company's actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by the Executive while
employed by the Company (all of the foregoing being referred to herein as "Work
Product") belong to the Company.   The Executive shall perform all actions
reasonably requested by the Company (whether during or after the employment
period) to establish and confirm such ownership of Work Product (including,
without limitation, assignments, consents, powers of attorney and other
instruments).
 
10. Remedies.
 
A. The Executive acknowledges that the restrictions contained in Sections 6, 7,
8, 9 and 10 are reasonable and necessary to protect the legitimate interests of
the Company.  If the Executive breaches any of the provisions of Sections 6, 7,
8 and 9 hereof, the Company shall have the right to specifically enforce the
Agreement by means of an injunction, it being acknowledged by the Executive and
agreed upon by the parties that any such breach will cause irreparable injury to
the Company for which money damages alone will not provide an adequate
remedy.  The rights and remedies enumerated above shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company at law or
in equity.
 
B. In the event any of the covenants contained in Sections 6, 7, 8, 9 and 10 or
any portion thereof, shall be found by a court of competent jurisdiction to be
invalid or unenforceable as against public policy or for any other reason, such
court shall exercise its discretion to reform such covenant to the end that the
Executive shall be subject to noncompetition, nonsolicitation and nondisclosure
covenants that are reasonable under the circumstances and are enforceable by the
Company.  In any event, if any provision of this Agreement is found
unenforceable for any reason, such provision shall remain in force and effect to
the maximum extent allowable and all unaffected provisions shall remain fully
valid and enforceable and such finding shall in no way affect the enforceability
of any such provision at a subsequent date against a different employee.
 
11. Enforceability.  The unenforceability or invalidity of any provision of this
Agreement shall not affect the enforceability or validity of the balance of the
Agreement.  In the event that any such provision should be or becomes invalid
for any reason, such provision shall remain effective to the maximum extent
permissible, and the parties shall consult and agree on a legally acceptable
modification giving effect to the commercial objectives of the unenforceable or
invalid provision, and every other provision of this Agreement shall remain in
full force and effect.
 
12. Binding Effect.  This Agreement shall inure to the benefit of, and be
enforceable by, the parties' successors, representatives, executors,
administrators or assignees.
 
5

--------------------------------------------------------------------------------


 
13. Notices.  All notices, requests, demands and other communications made or
given in connection with this Agreement shall be in writing and shall be deemed
to have been duly given (a) if delivered, at the time delivered or (b) if
mailed, at the time mailed at any general or branch United States Post Office
enclosed in a registered or certified postage paid envelope, or (c) if
couriered, one day after deposit with a national overnight courier, addressed to
the address of the respective parties as follows:

 
To the Company:
  Ohio Legacy Bank
305 West Liberty Street
Wooster, OH  44691
Attn:  Secretary
   
 
To the Executive:   Vanessa Richards
6906 Center Street NE
Hartville, OH 44632

 
or to such other addresses as the party to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth
above, provided that notices of changes of address shall only be effective upon
receipt.


14. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto relating to the subject matter hereof, and there are no written
or oral terms or representations made by either party other than those contained
herein.  This Agreement supersedes and replaces any and all employment
agreements and agreements providing for payments for services between the
Executive and the Company, all of which are terminated upon the Executive's
execution of this Agreement.
 
15.  Governing Law.  The validity, interpretation, construction, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Ohio, without regard to principles of conflicts of laws.  The Company and the
Executive hereby irrevocably submit to the jurisdiction of the courts of the
State of Ohio, with venue in Wayne County, over any dispute arising out of this
Agreement and agree that all claims in respect of such dispute or proceeding
shall be heard and determined in such court.  The Company and the Executive
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may have to the venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such
dispute.  The Company and the Executive hereby consent to process being served
by them as required by law in any suit, action or proceeding.
 
16.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
17. Payroll Taxes.  Any payments required or permitted to be made or given to
Executive under this Agreement shall be subject to the withholding and other
requirements of applicable laws, and to the deduction requirements of any
benefit plan maintained by the Company in which Executive is a participant, and
to all reporting, filing, and other requirements in respect of such payments,
and Company shall use its best efforts promptly to satisfy all such
requirements.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

            /s/ Vanessa M. Richards       Vanessa M. Richards, Senior Vice
Presidents and       Chief Financial Officer  

 

 
OHIO LEGACY CORP.
          /s/ D. Michael Kramer      
D. Michael Kramer, President and Chief Executive Officer
 

 
6

--------------------------------------------------------------------------------

